IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 KEYSTONE RX LLC,                               :   No. 93 EAL 2020
                                                :
                                                :
              v.                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
 BUREAU OF WORKERS' COMPENSATION                :
 FEE REVIEW HEARING OFFICE                      :
 (COMPSERVICES INC./AMERIHEALTH                 :
 CASUALTY SERVICES)                             :
                                                :
                                                :
 PETITION OF:                                   :
 COMPSERVICES/AMERIHEALTH                       :
 CASUALTY SERVICES                              :
                                                :
 KEYSTONE RX LLC                                :   No. 94 EAL 2020
                                                :
              v.                                :
                                                :
 BUREAU OF WORKERS’ COMPENSATION                :
 FEE REVIEW HEARING OFFICE                      :
 (COMPSERVICES INC./AMERIHEALTH                 :
 CASUALTY SERVICES),                            :
                                                :
 PETITION OF: BUREAU OF WORKERS’                :
 COMPENSATION FEE REVIEW HEARING                :
 OFFICE                                         :

                                       ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

at 93 EAL 2020 is GRANTED, LIMITED TO the issues set forth below. Allocatur is

DENIED as to all remaining issues. The issues, as stated by Petitioner, are:
      (1) Did the Commonwealth Court exceed the scope of its authority and substitute
          its judgment for that of the Pennsylvania Legislature when it promulgated a new
          rule which mandates non-healthcare providers are entities with standing and the
          right to intervene in the Workers’ Compensation Act’s Utilization Review
          process?

      (2) Did the Commonwealth Court err when it gave non-healthcare providers via the
          right to void at any time, a Utilization Review Determination regarding the
          reasonableness and necessity of the care of the physician who wrote the
          prescription which led to the non-healthcare provider providing a good or service
          to the injured worker?

        The Petition for Allowance of Appeal at 94 EAL 2020 is GRANTED. The issue,

as stated by Petitioner, is:

       (1) Whether the Commonwealth Court violated the separation of powers doctrine
           by engrafting a new requirement onto the Pennsylvania Workers’
           Compensation Act’s process for conducting utilization review of treatment by a
           health care provider by prospectively directing that non-treating entities be
           given notice and an opportunity to intervene in utilization reviews?




                                    [93 EAL 2020] - 2